Citation Nr: 1340400	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial evaluation for depressive disorder, currently rated as 30 percent disabling.  The Board observes the Veteran was last provided a VA psychological examination in September 2007, a period of over six years.  An April 2012 private psychological evaluation indicates symptoms associated with Veteran's depressive disorder may have increased in severity since the September 2007 examination.  Given the private psychologist's description of Veteran's symptomatology, and the length of time since his last VA evaluation, the Board finds a new examination is warranted to address the severity of his depressive disorder.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, in the September 2007 VA Initial Evaluation for Post-Traumatic Stress Disorder it is noted that the Veteran has talked to counselors at the McCowen County Vet Center.  See Psychiatric History section.  Records from McCowen County Vet Center are not associated with the claims file.  Records also indicate the Veteran received mental health treatment at the Detroit VA Medical Center from April to November 2011.  It is unclear if he has continued to receive treatment at this facility thereafter.

Finally, the claims file contains multiple psychological evaluations from J.P., a private psychologist; however, no further records of J.P.'s treatment of the Veteran are associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records from McCowen County Vet Center. All outstanding VA treatment records from the Detroit VA Medical Center from November 2011 should also be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Request that the Veteran identify any private psychological treatment records and ask that the Veteran provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to each treatment provider.  Associate with the claims file any records indentified by the Veteran in a 21-4142.

3. After each of the above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  The claims file must be made available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner is to specifically comment on the impact of the Veteran's depressive disorder upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


